


Exhibit 10.1


Amendment No. One to Lease
Resonant


This Amendment dated May 5, 2015 is by and between SeaBreeze I Venture TIC
("Lessor") and Resonant, Inc. (''Lessee"). Lessor and Lessee entered into a
Lease Agreement dated November 11, 2013 (the "Lease") for the premises known as
Suite 306 at 111 Anza Boulevard, Burlingame, California.
Such Lease is hereby amended as follows:


Premises: Suite 306, consisting of approximately 1,759 square feet


Lease Term: One (1) Year-November 24, 2015 to November 30, 2016


Base Rent
Schedule:     Year 1:         $2.80 per square foot         $4,925.00 per month


Base Year:     Per Paragraph 4 of the Lease, the Base Year shall be 2016.


Security
Deposit:     Per existing lease agreement, Landlord shall retain Security
Deposit




All other terms and conditions of the Lease shall remain unchanged.


AGREED & ACCEPTED:


LESSOR
 
LESSEE
SeaBreeze I Venture TIC
 
Resonant, Inc.
/s/ Phillip Raiser
 
/s/ Terry Lingren
Phillip Raiser, Agent
 
Terry Lingren
Date: 5/19/15
 
Date: 5/19/15





